BLD-197                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1287
                                       ___________

                                 ROBERT CRENSHAW,
                                             Appellant

                                             v.

      ORLANDO L. HARPER; MICHAEL BARFIELD (Mental Health Director)
                       (Individual/official capacity)
                 ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                               (D.C. Civil No. 2-16-00286)
                       District Judge: Honorable Nora B. Fischer
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    April 20, 2017
         Before: AMBRO, GREENAWAY, Jr., and SCIRICA, Circuit Judges

                              (Opinion filed: May 15, 2017)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Robert Crenshaw appeals, pro se and in forma pauperis, the District Court’s final

order granting Defendants’ motion to dismiss and denying all relief sought. Because no

substantial question is presented, we will affirm.

       Crenshaw asserted claims against Orlando Harper and Michael Barfield, the

Warden and Mental Health Director, respectively, of the Allegheny County Jail under 42

U.S.C. § 1983.1 Crenshaw specifically alleged that he was diagnosed with depression

and biopolar disorder and had been prescribed Wellbutrin and Trazodone while

incarcerated in federal prison. He was later transferred to the Allegheny County Jail,

where he informed prison staff of his condition and medications. Instead of

administering the same medications, prison staff placed him on Zoloft and Abilify, and

only later prescribed him Trazodone – albeit at half the strength he was previously taking.

Crenshaw alleged this medical treatment led to worsening depression, anger, and sleep

deprivation, which resulted in a physical altercation with another inmate and an

unspecified injury. Crenshaw was transferred from ACJ in July 2016. He asserted

claims against Defendants in their individual and official capacities for violating the

Eighth Amendment’s prohibition on cruel and unusual punishment.

       Defendants moved to dismiss for failure to state a claim. The Magistrate Judge

recommended the motion to dismiss be granted. After Crenshaw filed objections, the


1
 The present complaint is Crenshaw’s third. His first complaint named additional
Defendants, but was procedurally deficient. Crenshaw corrected those deficiencies in a
second complaint, which he further amended.
                                            2
District Court adopted the Report and Recommendation and granted the motion to

dismiss. Crenshaw timely appealed.

       We have jurisdiction under 28 U.S.C. § 1291, and review de novo the District

Court’s grant of a motion to dismiss. Fleisher v. Standard Ins. Co., 679 F.3d 116, 120 (3d

Cir. 2012). Dismissal is appropriate if the plaintiff is unable to plead “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007). When considering a motion to dismiss, we must accept all allegations

in the complaint as true and draw all reasonable inferences in the light most favorable to

the nonmovant. Foglia v. Renal Ventures Mgmt., LLC, 754 F.3d 153, 154 n.1 (3d Cir.

2014). We review the denial of leave to amend for abuse of discretion. U.S. ex rel.

Schumann v. Astrazeneca Pharm. L.P., 769 F.3d 837, 849 (3d Cir. 2014).

       To state an Eighth Amendment claim, a plaintiff must allege acts or omissions by

prison officials that indicate deliberate indifference to a serious medical need. Natale v.

Camden Cty. Corr. Facility, 318 F.3d 575, 582 (3d Cir. 2003). Generally, deliberate

indifference occurs when prison authorities deny reasonable requests for medical

treatment, thus exposing the inmate “to undue suffering or the threat of tangible residual

injury” or, knowing of the need for medical care, intentionally refuse to provide it.

Monmouth Cty. Corr. Institutional Inmates v. Lanzaro, 834 F.2d 326, 346 (3d Cir. 1987)

(internal quotations omitted). A defendant in a civil rights action “cannot be held

responsible for a constitutional violation which he [] neither participated in nor

                                              3
approved”; personal involvement in the alleged wrong is required. Baraka v.

McGreevey, 481 F.3d 187, 210 (3d Cir. 2007); see also Polk County v. Dodson, 454 U.S.
312, 325 (1981) (holding that liability in a § 1983 action must be based on personal

involvement, not respondeat superior). Such involvement may be “shown through

allegations of personal direction or of actual knowledge and acquiescence.” Evancho v.

Fisher, 423 F.3d 347, 353 (3d Cir. 2005). Specifically, a non-medical prison official

must either actually know, or have reason to believe, that prison doctors are mistreating

or not treating the prisoner to be liable for deliberate indifference. Spruill v. Gillis, 372
F.3d 218, 236 (3d Cir. 2004). A prisoner’s disagreement with a prescribed treatment is

not an actionable constitutional violation. Lanzaro, 834 F.2d at 346.

       Crenshaw failed to state a claim against either Defendant. His claim against

Warden Harper was based on a theory of respondeat superior. But this is insufficient to

state a claim under § 1983. See Dodson, 454 U.S. at 325. Crenshaw did not allege that

Warden Harper participated in or approved of any alleged wrongdoing. See Baraka, 481
F.3d at 210; Evancho, 423 F.3d at 353. Nor did he allege that Warden Harper either

actually knew, or had reason to believe, that Crenshaw was being mistreated in any way

by prison staff. See Spruill, 372 F.3d at 236. So the complaint fails to state a facially-

plausible claim against Warden Harper. See Twombly, 550 U.S. at 570.

       Crenshaw did allege that Defendant Barfield was directly involved with the

treatment decisions by refusing to authorize Wellbutrin after Crenshaw filed a complaint.

                                               4
See Spruill, 372 F.3d at 235; see also Dodson, 454 U.S. at 325. But the factual basis of

Crenshaw’s complaint is that he was prescribed two different medications in lieu of his

previous medications. Crenshaw does not allege that Barfield intentionally denied him

medical care, or that he denied reasonable requests for treatment. At most, Crenshaw

disagreed with the prescribed treatment at Allegheny County Jail, which is insufficient to

state a constitutional claim. See Lanzaro, 834 F.2d at 346. So the complaint fails to state

a claim against either Defendant, and dismissal was proper.

          The District Court was within its discretion to deny leave to amend. See

Schumann, 769 F.3d at 849. Crenshaw’s first complaint was deficient. He filed a new

complaint which corrected those deficiencies. And he further amended that complaint.

Given the repeated attempts to amend, and the factual shortcomings of Crenshaw’s final

complaint, the District Court was within its discretion to deny leave to further amend.

See id.

          For the foregoing reasons, we will summarily affirm the District Court’s order.

See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




                                               5